Citation Nr: 1631182	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a higher initial rating for residuals of a left shoulder injury with degenerative joint disease, rated 10 percent disabling prior to February 25, 2010 and 20 percent disabling since that date (except for periods when temporary total ratings were in effect).

3.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, postoperative (except for a period when a temporary total rating was in effect).

4.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee, postoperative (except for periods when temporary total ratings were in effect).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to June 2001. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO made the following determinations: denied entitlement to service connection for a left ankle disability; granted service connection for residuals of a left shoulder injury with degenerative joint disease and assigned an initial 10 percent disability rating, from February 27, 2008; and granted service connection for chondromalacia of the left and right knee, postoperative, and assigned initial 10 percent disability ratings, both from February 27, 2008.  The RO also granted temporary total (100 percent) ratings for the service-connected left and right knee disabilities due to surgical or other treatment requiring convalescence, from July 8, 2008 through August 31, 2008.  Initial 10 percent disability ratings were resumed from September 1, 2008.

In December 2009, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from December 23, 2008 through March 31, 2009.  An initial 10 percent rating was resumed from April 1, 2009.

In March 2010, the RO assigned an initial 20 percent disability rating for the service-connected left shoulder disability, from February 25, 2010.
In September 2011, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from July 26, 2011 through January 31, 2012.  An initial 10 percent rating was resumed from February 1, 2012.

A Decision Review Officer (DRO) granted special monthly compensation (SMC) on account of being housebound, from July 26, 2011 through January 31, 2012, by way of a February 2012 decision.

In March 2014, the RO granted a temporary total (100 percent) rating for the service-connected left shoulder disability due to surgical or other treatment requiring convalescence, from November 4, 2013 through February 28, 2014.  An initial 20 percent rating was resumed from March 1, 2014.  The RO also granted SMC on account of being housebound, from November 4, 2014 through February 28, 2014, and granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from March 7, 2012.

In March 2014, the RO granted a temporary total (100 percent) rating for the service-connected left shoulder disability due to surgical or other treatment requiring convalescence, from June 14, 2013 through September 30, 2013 and from November 24, 2014 through February 28, 2015.  An initial 20 percent rating was resumed from October 1, 2013 through November 23, 2014 and from March 1, 2015.  The RO also granted SMC on account of being housebound, from June 14, 2013 through September 30, 2013 and from November 24, 2014 through February 28, 2015.

As the Veteran was granted total ratings from June 14, 2013 through September 30, 2013, from November 4, 2013 through February 28, 2014, and from November 24, 2014 through February 28, 2015 for his service-connected left shoulder disability, was granted a total rating from July 8, 2008 through August 31, 2008 for his service-connected left knee disability, and was granted total ratings from July 8, 2008 through August 31, 2008, from December 23, 2008 through March 31, 2009, and from July 26, 2011 through January 31, 2012 for his service-connected right knee disability, the ratings for these service-connected disabilities during these periods will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran had also perfected an appeal with regard to a claim of service connection for a left hip disability.  In September 2015, the RO granted service connection for left hip arthritis, and thereby resolved the appeal as to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current left ankle disability related to a left ankle injury that he sustained in service.  Service treatment records reflect that he injured his left ankle in April 1999 and he has reported that left ankle symptoms have continued in the years since that time; however there is some evidence to the contrary.  For instance, there was no evidence of any ankle abnormalities during his August 2000 separation examination, he did not report any ankle problems on an August 2000 report of medical history form completed for purposes of separation from service, and there is no objective evidence of any left ankle problems for many years after service.  In the alternative, the Veteran claims that his left ankle disability is related to his service-connected knee disabilities.

A VA examination was conducted in January 2012 and the Veteran was diagnosed as having a left ankle sprain.  The physician who conducted the examination opined that the Veteran's left ankle disability was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected knee disabilities.  The examiner reasoned that although the Veteran was having an abnormal gait pattern (antalgic gait), there was no evidence of high risk of falls because of his knee problem.  He experienced osteoarthritis over his knees and a meniscus tear, but this "will not predispose to joint instability" and increased risk of falls.  He experienced a left ankle sprain in service, but it resolved with proper treatment and there was no evidence of an ankle problem upon discharge from service.

The January 2012 opinion is insufficient because it is unclear how the rationale provided by the examiner (i.e., that the Veteran's knee disabilities did not increase his risk of falls) supports the opinion that the service-connected knee disabilities did not cause the claimed left ankle disability.  Moreover, no specific opinions were provided as to whether the Veteran's current left ankle disability was aggravated by his service-connected knee disabilities or as to whether the ankle disability was directly related to the ankle injury in service.  Hence, a remand is necessary to afford the Veteran a new VA examination to obtain adequate opinions as to the etiology of his current left ankle disability.

As for the appeal for higher initial ratings, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, slip op. at 12 (Vet. App. July 5, 2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The Veteran was afforded VA examinations in January 2012 to determine the severity of his service-connected left shoulder and bilateral knee disabilities.  The ranges of left shoulder motions were reported and it was noted that objective evidence of painful motion began at 90 degrees of shoulder flexion and 80 degrees of shoulder abduction.  However, the Veteran was able to perform shoulder flexion to 120 degrees and shoulder abduction to 90 degrees.  The examiner who conducted the examinations noted that there was functional loss/functional impairment of the left shoulder in terms of less movement than normal and pain on movement.  There was functional loss/functional impairment of the right knee in terms of weakened movement, pain on movement, swelling, and interference with sitting, standing, and weight-bearing and there was functional loss/functional impairment of both knees in terms of disturbance of locomotion.  Additionally, the Veteran reported that he experienced daily flare ups of left shoulder and bilateral knee pain.  The examiner who conducted the January 2012 examinations did not, however, identify at what points in the ranges of shoulder and knee motions, if any, pain, weakness, and flare ups caused functional impairment.  Also, the joints were not tested for pain on passive motion and in both weight-bearing and nonweight-bearing positions.  Thus, clarification is required.  

Moreover, the record reflects that the Veteran testified at a local hearing before a DRO/hearing officer at the RO in September 2011.  A transcript of this hearing is not included in his electronic claims file (VBMS or Virtual VA) and a preliminary search by the RO has failed to locate a copy of the transcript.  Hence, upon remand, the AOJ should again attempt to locate and associate with the file a transcript of the Veteran's September 2011 hearing.  If the transcript cannot be located, the Veteran must be notified of this fact and clarification should be sought as to whether he wishes to attend a new hearing.

Lastly, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate and associate with the file the transcript from the Veteran's September 23, 2011 hearing before a DRO/hearing officer.  If the transcript is not located, notify the Veteran of this fact and ask him if he wishes to attend an additional RO hearing.  If so, arrange for such a hearing to be conducted.

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Dallas Vista electronic records system dated from July 2011 through March 2012 and from September 2015 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current left ankle disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current left ankle disability identified (i.e., any left ankle disability diagnosed since February 2008), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left ankle disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's left ankle injury in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left ankle disability was either (i) caused or (ii) aggravated by the Veteran's service-connected chondromalacia of the left knee, postoperative and/or chondromalacia of the right knee, postoperative?

If the current left ankle disability was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any left ankle disability diagnosed since February 2008, the Veteran's left ankle injury in service in April 1999, and his reports of left ankle problems in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of left ankle symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for left ankle symptoms for years after service cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left shoulder disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of both left and right shoulder motion (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

The examiner should also specifically answer the following question with respect to all appropriate ranges of left shoulder motions:

What is the extent of any additional limitation of left shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left shoulder disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right knee disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the ranges of both left and right knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

The examiner should also specifically answer the following question with respect to both knee flexion and extension:

What is the extent of any additional limitation of left and right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his knee disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

6.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

